department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo pa t date date uil code legend l m n o p r s t date a date b date c date d e f dear ------------------ internal_revenue_code this letter is in response to your ruling_request under sec_514 of the facts the l the university was established by the legislature of the state of m in date a the internal_revenue_service has not recognized the university as an organization described in sec_501 of the code the university conducted its initial educational activities on a tract of land located in the center of n in date b the campus was relocated to its present site on the shores of o but the university retained ownership of this site which came to be known as the p over the years some p property was sold and other_property was purchased as a result the present p site consists of approximately f acres in central n the improvements on the p consist of various office and commercial buildings with parking garages and a hotel and garage the p properties are the subject of short- term and long-term leases and sub-leases to unrelated third parties as a result of these leases the university receives substantial amounts of rental income some of these office and commercial buildings leased by the university are currently in need of renovation and repair to finance these renovations and repairs on date c the university entered into a credit agreement with r to borrow on a revolving loan basis up to dollar_figuree the s in order to clarify sec_2 and of the credit agreement the university and r have amended the credit agreement as of date d sec_2 of the credit agreement provides that the principal and interest on the s shall be paid solely from initial revenue the term initial revenue includes the university’s net rental revenue from the p leases t and the university’s general revenues the amendment to sec_2 states that the university may in its sole discretion elect to pay such principal and or interest from other university funds however once the university gives notice to r as described in section dollar_figure of the credit agreement the s will be secured solely by a lien on the t in addition under sec_2 of the credit agreement the s will be a special obligation of the university payable solely out of the t which the university will deposit into a special fund that will be available only to pay the s further the r will have a lien on the t the s does not constitute a general obligation or a pledge of the faith and credit of the university or a debt of any other system of the university other than the p the amendment to sec_2 of the credit agreement states that the university may in its sole discretion elect to pay such principal and or interest from other university funds including without limitation general revenues ruling requested amounts borrowed by the university under the credit agreement with r dated date c and amended as of date d do not constitute acquisition_indebtedness under sec_514 of the code applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes income_tax on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 sec_511 of the code states that the tax imposed under sec_511 applies to any college or university which is an agency_or_instrumentality of any government or any political_subdivision thereof or which is owned or operated by a government or any political_subdivision thereof or by any agency_or_instrumentality of one or more governments or political subdivisions sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from an unrelated_trade_or_business regularly carried on by it less directly connected deductions both computed with the appropriate modifications in sec_512 sec_512 of the code provides that all rents_from_real_property are excluded from the computation of unrelated_business_taxable_income however sec_512 of the code states that notwithstanding sec_512 rents derived from real_property which is debt-financed_property as defined in sec_514 shall be included in the computation of unrelated_business_taxable_income sec_514 of the code defines debt-financed_property as including property on which there is acquisition_indebtedness as defined in sec_514 sec_514 of the code provides that the term acquisition_indebtedness does not for purposes of sec_514 include indebtedness incurred by a qualified_organization in acquiring or improving any real_property however sec_514 of the code states that this exception does not apply if t he amount of the indebtedness or any other amount payable with respect to such indebtedness or at the time for making any payment of such amount is dependent in whole or in part upon any revenue income or profits derived from such real_property rationale the university is an agency_or_instrumentality of the state of m under sec_511 of the code therefore it is subject_to the tax imposed under sec_511 on any unrelated_business_taxable_income it may earn including rents derived from real_property that is debt-financed_property debt-financed_property includes property on which there is acquisition_indebtedness since the university will use the s to renovate repair the office and commercial buildings located on the p the issue is whether the s constitutes acquisition_indebtedness in which event the t would be includible in the computation of the university’s unrelated_business_taxable_income the university’s general revenues however sec_2 of the credit agreement as the credit agreement provides that initially the s is payable only from the t and amended provides that the university has the sole discretion to elect to pay the principal and or interest on the s from other university funds once the university gives r the notice described in the credit agreement the s will be secured solely by a lien on the t in addition the s will be a special obligation of the university payable solely out of the t which under the credit agreement the university is required to deposit into a special fund that will be available only to pay the s further the r will have a lien on the t finally the s is not a general obligation of the university nevertheless sec_2 of the amended credit agreement states that the university has the sole discretion to elect to pay the principal and or interest on the s from other university funds including for example its general revenues the s from the t and or from the general revenues of the university the s is not dependent in whole or in part upon the t within the meaning of sec_514 of the code as a result since the exception described in sec_514 applies the s is not acquisition_indebtedness for purposes of sec tion therefore based on these facts because the university has the discretion to pay ruling this ruling is directed only to the organization that requested it section this ruling does not address the applicability of any section of the code or this ruling is based on the understanding that there will be no material changes amounts borrowed by the university under the credit agreement with r dated date c and amended as of date d do not constitute acquisition_indebtedness under sec_514 of the code in the facts upon which it is based regulations to the facts submitted other than with respect to the sections described k of the internal_revenue_code provides that it may not be used or cited by others as precedent name and telephone number are shown in the heading of this letter facts upon which it is based code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice name and telephone number are shown in the heading of this letter this ruling is based on the understanding there will be no material changes in the this ruling will be made available for public inspection under sec_6110 of the if you have any questions about this ruling please contact the person whose if you have any questions about this ruling please contact the person whose revenue service we are sending a copy of this letter to your authorized representative in accordance with the powers of attorney currently on file with the internal sincerely lawrence m brauer debra kawecki manager exempt_organizations technical group enclosure notice
